Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00868-CR

                                      Richard B. SCHILLER,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR1634
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 20, 2013

DISMISSED FOR LACK OF JURISDICTION

           In this case, the trial court imposed sentence on September 27, 2012. A motion for new

trial was thus due to be filed on October 29, 2012. See TEX. R. APP. P. 21.4(a). Appellant,

however, did not file his motion for new trial until October 31, 2012. Because appellant did not

timely file a motion for new trial, the notice of appeal was due to be filed on October 29, 2012.

TEX. R. APP. P. 26.2(a). A motion for extension of time to file the notice of appeal was due on

November 13, 2012. TEX. R. APP. P. 26.3. Appellant, however, did not file his notice of appeal
                                                                                    04-12-00868-CR


until December 26, 2012. Appellant did not file a motion for extension of time to file his notice

of appeal.

        We, therefore, ordered appellant to show cause why this appeal should not be dismissed

for lack of jurisdiction. Appellant failed to respond. We therefore dismiss this appeal for lack of

jurisdiction.



                                                     PER CURIAM


Do not publish




                                               -2-